Citation Nr: 0412545	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under chapter 
30, title 38, United States Code, beyond the delimiting date 
of October 7, 1999.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1989.  

This appeal ensues from a March 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran's request 
for an extension of the delimiting date for his chapter 30 
education benefits.  The veteran filed an appeal with the 
Board of Veterans' Appeals (Board).

In a May 7, 2001, decision the Board denied entitlement to an 
extension of time beyond the October 7, 1999 delimiting date 
for education benefits under chapter 30, title 38, United 
States Code.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney at the 
time, requested that the CAVC vacate the May 7, 2001, Board 
decision because the Board failed to consider outstanding 
medical records that might have proved helpful to the 
veteran's claim.

The CAVC granted the request in November 2001, and remanded 
the case to the Board for compliance with the directives that 
were specified by the CAVC's Order. 

In a March 2002 VA report of contact, it was noted that the 
veteran's private attorney would not be representing the 
veteran on the remand portion of the CAVC's Order.  

On May 1, 2002, the Board ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The CAFC held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

The Board subsequently remanded this case to the RO for 
additional development of the record.  

The RO returned the case to the Board without review of 
evidence added to the record since the March 2000 statement 
of the case (SOC).  The veteran did not specifically waive RO 
consideration of this additional evidence.  38 C.F.R. 
§ 20.1304(c). 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.





The Board notes that in an undated letter to the veteran the 
RO confirmed and continued the denial of the veteran's 
current claim because the veteran failed to respond to a 
January 8, 2004, letter in which the RO requested the veteran 
to sign a release form allowing Westcare Adult Services to 
release medical records of treatment at Harris Springs Ranch 
in 1997.  

The Board notes that it appears that the RO overlooked an 
evidence packet submitted by the veteran in September 2002, 
which included a signed release form for medical records at 
Harris Springs Ranch.  The veteran indicated that he was in a 
treatment program at Harris Springs Ranch for about a month 
in approximately 1996 and was asked to leave.  

Other evidence added to the record primarily consists of 
medical records from the VA Medical Center (MC) in 
Chillicothe, Ohio, referring to treatment in the early 
1990's.  

Importantly, it appears that there remains outstanding VA 
medical records which might prove helpful to the veteran's 
claim.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and full 
compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  VBA AMC should obtain all 
hospitalization and treatment records 
from Harris Springs Ranch dated in 
approximately the mid 1990's.  Any 
obtained records should be associated 
with the claims file pending the 
completion of all appellate 
consideration.  

3.  VBA AMC should obtain all outstanding 
pertinent treatment records consisting of 
hospitalization records from the VAMC in 
Bay Pines, Fl., for 60-day 
hospitalizations during 1990 and 1994; 
hospitalization records from the VAMC in 
Loma Linda, California, for a three week 
period in 1997 and hospitalization 
records from the VAMC in Westwood, 
California, (near Los Angeles) for a 
three week period in 1997.  Any obtained 
records should be associated with the 
claims file pending the completion of all 
appellate consideration.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.   See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
formally readjudicate the issue of 
entitlement to educational assistance 
benefits under chapter 30, title 38, 
United States Code, beyond the delimiting 
date of October 7, 1999 to include the 
consideration of all evidence added to 
the record following the March 2000 SOC.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  


A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





